Citation Nr: 0323563	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for residuals of a head injury.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a right knee disorder. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for right hand 
lacerations.

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

6.  Entitlement to service connection for a disability of the 
left knee.

7.  Entitlement to service connection for residuals of a left 
foot injury.

8.  Entitlement to service connection for residuals of a head 
laceration to include an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from March 1987 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA).

This case was remanded in January 2001.  In July 2002, the 
Board determined that new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder.  This issue is now categorized as entitlement to 
service connection for disabilities of the lumbar and 
cervical spine as set forth on the title page of this 
decision.


The issues of whether new and material evidence has been 
submitted in order to reopen a claim for service connection 
for residuals of a head injury and entitlement to service 
connection for a head laceration to include an eye injury and 
residuals of a left foot injury, will be discussed in the 
remand section of this decision.


FINDINGS OF FACT

1.  In May 1993, the RO denied the appellant's claim of 
entitlement to service connection for a right knee disorder.  
The appellant did not appeal that decision. 

2.  The evidence received since the unappealed May 1993 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  Bilateral knee and cervical spine disorders pre-existed 
the veteran's period of active duty.

4.  The preservice bilateral knee and cervical spine 
disorders underwent a chronic increase in severity beyond 
normal progression during active duty.

3.  Degenerative disc disease of the lumbar spine is of 
service origin.  

5.  Residual scarring from lacerations of the right hand is 
of service origin.  


CONCLUSIONS OF LAW

1.  The May 1993 RO determination that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The additional evidence received since the RO's May 1993 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  Bilateral knee disorders clearly and unmistakable existed 
prior to the veteran's entry into active duty and the 
presumption of soundness on entrance is rebutted.  38 
U.S.C.A. § 1153 (West 2002);  38 C.F.R. §§ 3.304, 3.306 (West 
2002).

4.  The preservice bilateral knee disorders were aggravated 
by active duty. 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.306 (West 2002).

5.  The cervical spine disorder, currently diagnosed as 
degenerative disc disease, clearly and unmistakably existed 
prior to the veteran's entry into active duty and the 
presumption of soundness on entrance is rebutted.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (West 
2002).

6.  The preservice cervical spine disorder was aggravated by 
active duty. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.306 (West 2002).

7.  Degenerative disc disease of the lumbar spine was 
incurred in military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

8.  Residual scarring from lacerations of the right hand was 
incurred in military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
requested additional development including VA examinations 
and opinions.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  

In May 2002, the Board deferred adjudication of the case 
pending additional development of the claim, pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included obtaining 
additional examination and opinion.  The requested VA 
examination was conducted.  The Board notes that the United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations, which empowered the Board to 
issue written notification of the VCAA and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representation.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003). 

However, because the Board's decision will result in a grant 
of service connection for the issues reviewed below, the 
appellant is not prejudiced, and remand of the claim to the 
RO for additional consideration is not required.


Factual Background

A review of the service medical records shows that no 
abnormalities were noted on the January 1987 enlistment 
examination.  The service medical records relate that the 
veteran received treatment for several disabilities during 
service.  The veteran was seen at the dispensary in September 
1990.  The impression was acute lumbosacral back strain.  In 
November 1990, the veteran was seen at the dispensary with a 
five day history of bilateral knee pain.  He indicated that 
the pain had increased "today" and was swollen.  He 
reported a 10-year history of bilateral knee pain and 
exacerbation of pain and effusion after running.  The 
examination was positive for effusion of the right knee.  The 
veteran was evaluated later in November 1990 at physical 
therapy for bilateral knee pain.  The assessment was old 
Osgood-Schlatter's disease.  

He was seen in March 1991 at which time he was paced on light 
duty for 48 hours.   In January 1992, the veteran reported 
that he lacerated his right-hand on his toolbox while working 
on his truck.  Two lacerations were noted on the palmar 
surface of the right hand.  In August 1992 he was treated for 
neck and back pain, which had been present for three days 
following heavy lifting.  The examination showed spasm pain.  
He was seen in October 1992 intermittent low back pain when 
doing physical training.  He was seen for back, shoulder, and 
neck pain in November 1992. 

At the time of the veteran's November 1992 discharge 
examination he gave a history of having of having had swollen 
or painful joints and bone joint or other deformity.  He 
reported chronic back pain and that his knees got sore 
sometimes after kneeling for extendeds.  The veteran 
indicated that he took Motrin for a back injury.  The 
examiner remarked that the veteran's inability to assume 
certain positions was exercise induced.  There was a history 
of Osgood-Schlatters disease and mechanical low back pain.  
The musculoskeletal system was clinically evaluated as 
normal.  

The veteran underwent VA examinations in April 1993.  The 
veteran stated that he worked throughout his time in service 
as a truck and heavy equipment mechanic, as well as a 
wrecker.  In regard to the back, he reported that he had not 
had a specific injury but that while in the course of his 
usual duties that he did a great deal of heavy lifting and 
over the last year or two he had some backaches that follow 
heavy lifting.  He has had no pain since he has been out of 
service.  The pain has never radiated or extended anywhere 
away from the lumbar area.  X-rays of the lumbar spine showed 
no abnormality.  

He further reported that he sustained a laceration to the 
hand, but he was unsure as to which hand.  Neither the 
examiner nor the veteran could locate any scarring.  Finally, 
he noted that he received a bruise to the right knee 
previously that caused occasional pain.

The diagnoses included by history only, not clinically 
apparent and non-limiting, complaints of low backaches 
following strenuous lifting; past history contusion right 
knee, full recovery, no residual impairment; and no 
neurological disease found. 

A May 1993 RO decision included a denial of service 
connection for a right knee disorder.  The appellant was 
informed of that denial and of his appellate rights in May 
1993.  He did not appeal that decision.  The veteran filed 
his current claim in May 1999.

At his hearing held in February 2000 at the RO, the veteran 
reported his medical history and current symptoms.  He 
indicated that in the past he worked as a fireman, but 
currently he was working at the Post Office.

VA outpatient records dated between 1999 and 2001 show 
ongoing treatment for back pain.  A February 2000 magnetic 
resonance imaging (MRI), revealed degenerative disc disease.  
In July 2001, an examination was conducted which revealed low 
back pain with diminished right ankle jerk.  

A VA examination was conducted in May 2000, the diagnosis was 
asymmetric disc bulge, L5-S1, to the right, causing narrowing 
of the inferior neural foramina on the right.  

A VA orthopedic examination was conducted in January 2003.  
The veteran reported his medical history and current 
symptoms.  He indicated that he was employed as a custodian.  
His history included a swimming pool injury that occurred 
prior to service.  He indicated that he began having neck 
pain after he hit his head in the swimming pool.  
Radiographic studies revealed degenerative disc disease of 
the lumbar and cervical segments of the spine, as well as, 
bilateral healed Osgood-Schlatter disease of the knees.  

Following the examination and a review of the claims folder, 
the examiner indicated that the veteran had degenerative disc 
disease of the lumbar spine, which was related to military 
service.  

The examiner also diagnosed degenerative disc disease of the 
cervical spine.  The examiner stated that the neck condition 
was not related to an in service injury.  The veteran gave a 
history of neck pain, which started after he bumped his head 
in a swimming pool as a child.  He had recurrent neck pain 
after that time.  The veteran was evaluated twice for neck 
pain in the military service in 1992.  

Concerning the knees, the veteran reported Osgood-Schlatter's 
disease as a child and teenager.  The veteran indicated he 
experiences knots in the front of his knees and soreness and 
pain in the knees with forced activities before the service.    
He had pain in his knees during sports in the service.  The 
diagnosis was Osgood-Schlatter's disease as a child and 
teenager and now had prominent tibial turbosities secondary 
to the Osgood-Schlatters disease.  The knee conditions 
occurred prior to service and as far as could be determined 
were not made worse during or following service.  

During the evaluation of the right hand the veteran indicated 
that he experienced two lacerations on the palmer aspect of 
the right hand when he slipped and the right hand struck the 
edge of a toolbox.  He reported that he was treated with 
sutures.  The examination showed two small lacerations near 
the distal palmer crease proximal to the middle and ring 
fingers.  

In a March 2003 addendum, the orthopedic surgeon who 
conducted the January 2003 reviewed the January 2003 
examination report and clarified his findings.  The examiner 
stated that the veteran's back disability was caused by an 
inservice injury.  He indicated that the cervical spine 
injury occurred prior to service and was aggravated by 
military service and that the bilateral knee disability 
occurred prior to service and was aggravated by inservice 
military training.  He also opined that the scars on the 
right hand were the result of the inservice lacerations.   

New and Material Evidence

As noted above, in May 1993, the RO denied service connection 
in pertinent part, for right knee disorder.  At that time the 
RO determined that there was no evidence of a right knee 
disorder.  The appellant was informed of that denial and of 
his appellate rights.  He did not appeal that decision.  
Accordingly, the May 1993 decision is final.  38 U.S.C.A. 
§ 7105.  However, the appellant may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The medical records received subsequent to the RO May 1993 
decision includes VA diagnoses of a right knee disorder.  The 
Board finds that these records show for the first time 
following service the presence of a right knee disorder.  
Accordingly, the Board concludes that this evidence is new 
and material and the claim for service connection for right 
knee disorder is reopened.  

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision prior to consideration of the issue by 
the agency of original jurisdiction (the RO) will have 
prejudiced the veteran in the course of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Because 
the Board's decision will result in a grant of service 
connection, the appellant is not prejudiced, and remand of 
the claim to the RO for additional consideration is not 
required.

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  See also 38 
U.S.C.A. § 1153.  The specific finding requirement that an 
increase in disability is due to the natural progress of the 
condition will be met when the available evidence of a nature 
generally acceptable as competent shows that the increase in 
severity of a disease or injury or acceleration in progress 
was that normally to be expected by reason of the inherent 
character of the condition, aside from any extraneous or 
contributing cause or influence peculiar to military service.  
Id.  Consideration will be given to the circumstances, 
conditions, and hardships of service.  Id.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, both the 
statute and judicial interpretation of the statute emphasize 
the fact that the presumption of aggravation is not 
applicable unless the preservice disability underwent an 
increase in severity during service.  See Paulson v. Brown, 7 
Vet. App. 466 (1995); Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

a) Degenerative Disc Disease of the Lumbar Spine 

The service medical records reflect that the veteran was 
treated for low back pain on several occasions.  The January 
2003 VA examination confirmed the presence of degenerative 
disc disease.  Additionally, the VA examiner in January 2003 
and again in March 2003 rendered an opinion that the 
degenerative disc disease of the lumbar spine was related to 
the in service injuries to the low back.  

The evidence of record does not contradict this opinion.  
Accordingly it is the judgment of the Board that service 
connection for the degenerative disc disease of the lumbar 
spine is warranted.

b)  Lacerations of the Right Hand

The service medical records show that when seen at the 
dispensary in January 1992 two lacerations were noted on the 
palmar surface of the right hand.  Additionally, the January 
2003 examination confirmed the presence of two scars near the 
distal palmer crease proximal to the middle and ring fingers.  
In the March 2003 addendum the examiner stated that the scars 
were the result of the inservice lacerations.  The evidence 
of record does not contradict this opinion.  Accordingly it 
is the judgment of the Board that service connection for the 
residuals of the lacerations to the right hand is warranted.

c) Service connection Cervical Spine and Bilateral Knee 
Disorders 

The first aspect of these claims to be determined is whether 
the disabilities of the cervical spine and knees pre-existed 
the veteran's entry during active duty.   In this regard the 
entrance examination showed no pertinent abnormality.  
However, the veteran reported a preservice childhood injury 
with subsequent intermittent neck pain and preservice 
bilateral knee pain.  The VA examiner in March 2003 indicated 
that the cervical spine and bilateral knee disorders pre-
existed service.  

Accordingly, based on the veteran's history and the VA 
examiner's opinion the Board finds that the disabilities 
involving the cervical spine and knees pre-existed the 
veteran's entry into active duty and the presumption of 
soundness on entrance is rebutted.  

Therefore, the issue before the Board is whether the 
presevice disabilities involving the cervical spine, 
currently diagnosed as degenerative disc disease, and knees 
underwent a chronic increase in severity beyond natural 
progression during the veteran's period of military service.  
In this regard the service entrance examination showed no 
complaints or abnormality pertaining to the neck or knees.  
The service medical records show that the veteran was seen 
for pain involving the knees and cervical spine.  Moreover, 
the VA orthopedic surgeon in March 2003 following a review of 
the claims folder clarified his opinions given during the 
January 2003 examination and rendered an opinion that the 
veteran's cervical spine and bilateral knee disorders were 
aggravated during service.  The preponderance of the evidence 
of record does not contradict this opinion.  Accordingly, the 
Board finds that service connection for the cervical spine 
and bilateral knee disorders is warranted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a disability of 
the right knee, is reopened and granted.

Service connection for a disability of the left knee is 
granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for residuals of lacerations to the right 
hand is granted.

Service connection for degenerative disc disease of the 
cervical spine is granted.


REMAND

In May 2002, the Board deferred adjudication of the case 
pending additional development of the claims pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included obtaining 
additional examination and opinion.  The requested VA 
examination was conducted.  However, the United States Court 
of Appeals for the Federal Circuit has recently invalidated 
the regulations, which empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In this regard, 
the Board has received additional evidence, which the RO has 
not had the opportunity to review. 

Accordingly, the case is REMANDED to the RO for the following 
action:
 
The RO should readjudicate the issues on 
appeal, to include consideration of all 
additional evidence received since the 
most recent supplemental statement of the 
case.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



